         Case 1:20-cv-01272-LKG Document 10 Filed 02/08/21 Page 1 of 2




           In the United States Court of Federal Claims
                                              )
 TIMOTHY L. GADSON, SR.,                      )
                                              )
                       Plaintiff,             )
                                              )              No. 20-1272C
 v.                                           )
                                              )              Filed: February 8, 2021
 THE UNITED STATES,                           )
                                              )
                       Defendant.             )
                                              )

                                     DISMISSAL ORDER

       Plaintiff, pro se, Timothy L. Gadson, Sr., commenced this action on September 16, 2020
(ECF No. 1). Plaintiff also filed a motion to proceed in this matter in forma pauperis on
September 16, 2020 (ECF No. 2).

       On November 10, 2020, the government filed a motion to dismiss pursuant to Rule
12(b)(1) of the Rules of the United States Court of Federal Claims (“RCFC) (ECF No. 8).
Plaintiff failed to file a timely response to the government’s motion. And so, the Court issued an
Order to Show Cause, on December 16, 2020, ordering plaintiff to respond to the government’s
motion to dismiss by January 8, 2021. Dec. 16, 2020, Order to Show Cause. Plaintiff has failed
to respond to the Court’s Show Cause Order and the government’s motion.

       And so, for the foregoing reasons, the Court:

       1. DISMISSES this action without prejudice pursuant to RCFC 41(b).

       2. DIRECTS the Clerk’s Office to ENTER final judgment DISMISSING the
           complaint, without prejudice;
  Case 1:20-cv-01272-LKG Document 10 Filed 02/08/21 Page 2 of 2




3. DENIES as moot plaintiff’s motion to proceed in forma pauperis; and

4. DENIES as moot the government’s motion to dismiss.

IT IS SO ORDERED.

                                       s/ Lydia Kay Griggsby
                                       LYDIA KAY GRIGGSBY
                                       Judge




                                                                         2
